                 Case 19-61284-grs                   Doc 4           Filed 10/13/19 Entered 10/13/19 16:05:43                             Desc Main
                                                                      Document     Page 1 of 7
Fill in this information to identify your case:

Debtor 1              ROBERT WAYNE CONWAY
                      ____________________________________
                      First Name                Middle Name                Last Name                                          ☐ Check if this is an amended
Debtor 2              LEONA CONWAY                                                                                                plan, and list below the
(Spouse, if filing)   _____________________________________________________                                                       sections of the plan that have
                      First Name                Middle Name                Last Name                                              been changed.
United States Bankruptcy Court for the: EASTERN               _ District of __KENTUCKY_____
                                                                                (State)


Case number (If known)                 19-61284




 Local Form 3015-1(a)
 Chapter 13 Plan                                                                                                                                               12/17


      Part 1:          Notices


 To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
                        that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply
                        with local rules and judicial rulings may not be confirmable.
                        In the following notice to creditors, you must check each box that applies.
 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                        attorney, you may wish to consult one.
                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                        least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy
                        Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may
                        need to file a timely proof of claim in order to be paid under any plan.
                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                        includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
                        ineffective if set out later in the plan.


      1.1        A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial
                 payment or no payment at all to the secured creditor
                                                                                                                                   ☐ Included       ☒ Not included
      1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in
                 Section 3.4
                                                                                                                                   ☐ Included       ☒ Not included
      1.3        Nonstandard provisions, set out in Part 8
                                                                                                                                   ☐ Included       ☒ Not included


    Part 2:            Plan Payments and Length of Plan


 2.1 Debtor(s) will make regular payments to the trustee as follows:

       $ 407.36                                        per       MONTH                                 for     60                                            months
       $                                               per                                             for                                                   months
       $                                               per                                             for                                                   months
    Insert additional lines if needed.
        If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
        creditors specified in this plan.
 2.2 Regular payments to the trustee will be made from future income in the following manner: Check all that apply.

    ☒       Debtor(s) will make payments pursuant to a payroll deduction order.

    ☐       Debtor(s) will make payments directly to the trustee.

 Local Form 3015-1(a)                                                      Chapter 13 Plan                                                          Page 1
              Case 19-61284-grs                Doc 4         Filed 10/13/19 Entered 10/13/19 16:05:43                                 Desc Main
                                                              Document     Page 2 of 7

    ☐    Other (specify method of payment):     Click or tap here to enter text
  2.3 Income tax refunds. Check one.

    ☒    Debtor(s) will retain any income tax refunds received during the plan term.

    ☐   Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
    over to the trustee all income tax refunds received during the plan term.

    ☐    Debtor(s) will treat income tax refunds as follows:   Click or tap here to enter text
  2.4 Additional payments. Check one.

    ☒    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

  2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 24,441.60



    Part 3:      Treatment of Secured Claims


  3.1 Maintenance of payments and cure of default, if any. Check one.

    ☐   None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

    ☒    The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by the
    applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly by the
    debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at
    the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy Rule
    3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In the absence of a contrary timely filed
    proof of claim, the amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph,
    then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
    collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than by the debtor(s).
   Name of creditor                  Collateral                          Current              Amount of          Interest        Monthly plan       Estimated total
                                                                         installment          arrearage (if      rate on         payment on         payments by
                                                                         payment              any)               arrearage       arrearage          trustee
                                                                         (including                              (if
                                                                         escrow)                                 applicable)
  SANTANDER CONSUMER                2013 CHRYLER 200                    $                    $0                  %              $                  $0
                                                                        Disbursed by:
                                                                        ☐ Trustee
                                                                        ☒ 3RD PARTY
  COMMUNITY TRUST BANK              2014 JEEP CHEROKEE                  $354                 $0                  %              $                  $0
                                                                        Disbursed by:
                                                                        ☐ Trustee
                                                                        ☒ 3RD PARTY
  Insert additional claims as needed.
  3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

   ☒    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

  3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

   ☐    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

   ☒    The claims listed below were either:
   (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal
   use of the debtor(s), or
   (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
   These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly
   by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing deadline
   under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts
   stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).
Name of creditor                            Collateral                       Amount of claim          Interest rate*      Monthly plan        Estimated total
                                                                                                                          payment             payments by
                                                                                                                                              trustee


  Local Form 3015-1(a)                                             Chapter 13 Plan                                                              Page 2
              Case 19-61284-grs                Doc 4        Filed 10/13/19 Entered 10/13/19 16:05:43                                 Desc Main
                                                             Document     Page 3 of 7

ONE MAIN FINANCIAL                          2009 CHEVY TAHOE               $7537                     7.25%               $266.30             $10,695.10
                                                                           Disbursed by:
                                                                           ☒ Trustee
                                                                           ☐ Debtor(s)
HAZARD FIRE AND SAFETY                      PELLET STOVE                   $2691.20                  7.25%               $95.08              $3818.85
EQUIPMENT COMPANY                                                          Disbursed by:
                                                                           ☒ Trustee
                                                                           ☐ Debtor(s)
    Insert additional claims as needed.
    * If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.
  3.4 Lien avoidance. Check one.

    ☒    None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

  3.5 Surrender of collateral. Check one.

    ☐    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

    ☒    The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that upon
    confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all
    respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.
   Name of creditor                                                                     Collateral
  CITIZENS ONE AUTO FINANCE                                                            2014 GMC 1500


  Insert additional claims as needed.

  3.6 All Other Secured Claims.
    An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the plan on a pro
    rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the value of the collateral set
    forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the WSJ Prime Rate on the date of
    confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or if a secured tax claim with interest at the
    applicable statutory rate in effect on the date on which the plan is confirmed. Allowed administrative expenses shall be paid in full prior to distribution
    to this class of secured claims



    Part 4:       Treatment of Fees and Priority Claims


  4.1 General
    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
    postpetition interest.
  4.2 Trustee’s fees

   Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be        7.7 % of plan payments; and during the
   plan term, they are estimated to total $ 1747.44.
  4.3 Attorney’s fees
   1. Counsel for the debtor requests compensation as follows:

    a.   ☒    Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $      3500 (not to exceed $3,500). Of
    this amount, the debtor paid $ 0 prior to the filing of the petition, leaving a balance of $ 3500 to be paid through the plan. (The Debtor/Attorney for
    Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule 2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any
    additional requests for fees or expenses will be requested by separate application.
    OR

    b.   ☐    An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

   2. Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only adequate protection
   payments ordered by the Court.
  4.4 Priority claims other than attorney’s fees and those treated in § 4.5. Check one.

    ☐    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

    ☒ The debtor(s) estimate the total amount of other priority claims to be $ 4680.05.
  Local Form 3015-1(a)                                         Chapter 13 Plan                                                                 Page 3
            Case 19-61284-grs              Doc 4        Filed 10/13/19 Entered 10/13/19 16:05:43                                Desc Main
                                                         Document     Page 4 of 7

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.

 ☒    None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



  Part 5:     Treatment of Nonpriority Unsecured Claims


5.1 Nonpriority unsecured claims not separately classified.
    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
    providing the largest payment will be effective. Check all that apply.

 ☐    The sum of $   Click or tap here to enter text.

 ☐ Click or tap here to enter text % of the total amount of these claims, an estimated payment of $ Click or tap here to enter text.
 ☒    The funds remaining after disbursements have been made to all other creditors provided for in this plan.

  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ Click or tap here to
  enter text. Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

 ☒    None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

 ☒    None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.



  Part 6:     Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
    and unexpired leases are rejected. Check one.

 ☐    None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 ☒    Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject to
 any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed by the
 trustee rather than by the debtor(s).
 Name of creditor                Description of leased              Current              Amount of            Treatment of      Estimated
                                 property or executory              installment          arrearage to be      arrearage         total
                                 contract                           payment              paid                 (Refer to other   payments
                                                                                                              plan section if   by trustee
                                                                                                              applicable)
HAZARD RENT A PLUS &            Ashley sectional & StoneRidge      $250                 $0                                      $0
NPRTO SOUTHEAST LLC             High Dining Fireplace, swivel      Disbursed by:
                                high dining set & 2 rugs           ☐ Trustee
                                                                   ☒ Debtor(s)
 Insert additional contracts or leases as needed.



  Part 7:       Vesting of Property of the Estate


7.1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the debtor(s)
upon Check the applicable box:
    ☒ plan confirmation.
    ☐ entry of discharge.
    ☐ other Click or tap     here to enter text
7.2 Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.




Local Form 3015-1(a)                                           Chapter 13 Plan                                                           Page 4
             Case 19-61284-grs                Doc 4       Filed 10/13/19 Entered 10/13/19 16:05:43                       Desc Main
                                                           Document     Page 5 of 7

  Part 8:          Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions

  ☒       None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.



  Part 9:        Signature(s):


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



  /s/Robert Wayne Conway
      _                                     ___________________                 /s/Leona Conway
                                                                                   _                   ________________________
 Signature of Debtor 1                                                         Signature of Debtor 2



 Executed on _10/12/2019___________                                            Executed on _10/12/2019____________



    ___/s/Tammy E. Howard_____________________                                Date __10/12/2019_____________
 Signature of Attorney for Debtor(s)



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording
and order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any
nonstandard provisions included in Part 8.




Local Form 3015-1(a)                                            Chapter 13 Plan                                                   Page 5
          Case 19-61284-grs               Doc 4        Filed 10/13/19 Entered 10/13/19 16:05:43                      Desc Main
                                                        Document     Page 6 of 7




Exhibit: Total Amount of Estimated Trustee Payments
    The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
    out below and the actual plan terms, the plan terms control.


       a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                   $

       b. Modified secured claims (Part 3, Section 3.2 total)                                           $

       c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                      $14,513.95

       d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)            $

       e. Fees and priority claims (Part 4 total)                                                       $9927.49

       f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                     $

       g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                 $

       h. Separately classified unsecured claims (Part 5, Section 5.3 total)                            $

       i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)      $

       j. Nonstandard payments (Part 8, total)                                                          $

           Total of lines a through j                                                                   $24,441.44




Local Form 3015-1(a)                                     Chapter 13 Plan Exhibit                                              Page 1
          Case 19-61284-grs   Doc 4   Filed 10/13/19 Entered 10/13/19 16:05:43   Desc Main
                                       Document     Page 7 of 7




Local Form 3015-1(a)                   Chapter 13 Plan Exhibit                        Page 2
